Title: Thomas Jefferson to William Duane, 12 August 1810
From: Jefferson, Thomas
To: Duane, William


            
              Sir
              Monticello Aug. 12. 10.
            
            Your letter of July 16. has been duly recieved, with the paper it inclosed, for which accept my thanks, and especially for the kind expressio sentiments expressed towards myself. these testimonies of approbation, and friendly remembrance, are the highest gratifications I can recieve from any, and especially from those in whose principles & zeal for the public good I have confidence. of that confidence in yourself the military appointment to which you allude was sufficient proof, as it was made, not on the recommendations of others, but on our own knolege of your principles & qualifications. while I cherish with feeling the recollections of my friends, I banish from my mind all political animosities which might disturb it’s tranquility, or the happiness I derive from my present pursuits. I have thought it among the most fortunate circumstances of my late administration that during it’s eight years continuance, it was conducted with a cordiality and harmony among all the members which never were ruffled on any, the greatest or smallest occasion. I left my brethren with sentiments of sincere affection & friendship, so rooted in the uniform tenor of a long & intimate intercourse, that the evidence of my own senses alone ought to be permitted to shake them. anxious, in my retirement, to enjoy undisturbed repose, my knolege of my successor & late co-adjutors, and my entire confidence in their wisdom and integrity, were assurances to me, that I might sleep in security with such watchmen at the helm; and that whatever difficulties & dangers should assail our course, they would do what could be done to avoid or surmount them. in this confidence I envelope myself, & hope to slumber on to my last sleep. and should difficulties occur, which they cannot avert, if we follow them in phalanx, we shall surmount them without danger.
            I have been long intending to write to you as one of the associated company for printing useful works.
            
            Our laws, language, religion, politics, & manners are so deeply laid in English foundations, that we shall never cease to consider their foun history as a part of ours, and to study ours in that as it’s origin. every one knows that judicious matter & charms of stile have rendered Hume’s history the Manual of every student. I remember well the enthusiasm with which I devoured it when young, and the length of time, the research & reflection which were necessary to eradicate the poison it had instilled into my mind. it was unfortunate that he first took up the history of the Stuarts, became their Apologist, and advocated all their enormities. to support his work, when done, he went back to the Tudors, and so selected and arranged the materials of their history as to present their arbitrary acts only, as the genuine samples of the constitutional power of the crown; and, still writing backwards, he then reverted to the early history, and wrote the Saxon & Norman periods with the same perverted view. altho’ all this is known, he still continues to be put into the hands of all our young people, and to infect them with the poison of his own principles of government. it is this book which has undermined the free principles of the English government, has persuaded readers of all classes that these were usurpations on the legitimate and salutary rights of the crown, and has spread universal toryism over the land, and the book will still continue to be read here as well as there. Baxter, one of Horne Tooke’s associates in persecution, has hit upon the only remedy the evil admits. he has taken Hume’s work, corrected in the text his misrepresentations, supplied the truths which he suppressed, and yet has given the mass of the work in hisHume’s own words. and it is wonderful how little interpolation has been necessary to make it a sound history, and to justify what should have been it’s title, to wit, ‘Hume’s history of England abridged and rendered faithful to fact and principle.’ I cannot say that his amendments are either in matter or manner, in the fine style of Hume. yet they are often unpercieved and occupy so little of the whole work as not to depreciate it. unfortunately he has abridged Hume, by leaving out all the less important details. it is thus reduced to about one half it’s original size. he has also continued the history, but very summarily, to 1801. the whole work is of 834. quarto pages, printed close, of which the Continuation occupies 283. I have read but little of this part. as far as I can judge from that little, it is a mere Chronicle, offering nothing profound. this work is so unpopular, so distasteful to the present Tory palates & principles of England that I believe it has never reached a 2d edition. I have often enquired for it in our book shops, but never could find a copy in them, and I think it possible the one I imported may be the only one in America. can we not get it have it reprinted here? it would be about 4. vols 8vo.
            I have another enterprize to propose for some good printer. I have in my possession a MS. work in French, confided to me by a friend, whose name alone would give it celebrity were it permitted to be mentioned. but considerations insuperable forbid that. it is a Commentary and Criticism Review of Montesquieu’s Spirit of laws. the history of that work is well known. he had been a great reader, and had commonplaced every thing he read. at length he wished to undertake some work into which he could bring his whole Commonplace book in a digested form. he fixed on the subject of his Spirit of laws, & wrote the book. he consulted his friend Helvetius about publishing it, who strongly dissuaded it. he published it however, and the world did not conform to confirm Helvetius’s opinion. still every man, who reflects as he reads, has considered it as a book of paradoxes, having indeed much of truth & sound principle, but abounding also with inconsistences, apocryphal facts, & false inferences. it is a correction of these which has been executed in the work I mention, by way of Commentary and Review; not by criticising words or sentences, but by taking a book at a time, considering it’s general scope, & proceeding to confirm or confute it. and much of confutation there is, & of substitution of true for false principle: and the true principle is ever that of republicanism. I will not venture to say that every sentiment in the book will be approved: because, being in MS. and the French character, I have not read the whole but so much only as might enable me to estimate the soundness of the author’s way of viewing his subject; and judging from that which I have read, I infer with confidence that we shall find the work generally worthy of our high approbation, and that it every where maintains the preeminence of Representative government, by shewing that it’s foundations are laid in reason, in right, and in general good. I had expected this from my knolege of the other writings of the author, which have always a precision rarely to be met with. but to give you an idea of the manner of it’s execution, I translate and inclose his commentary on Montesquieu’s IId book, which contains the division of the work. I wish I could have added his review at the close of the 12. first books, as this would give a more compleat idea of the extraordinary merit of the work. but it is too long to be copied. I add from it however, a few extracts of his reviews of some of the books as specimens of his plan and principles. if printed in French it would be of about 180. pages 8vo or 23. sheets. if any one wou will undertake to have it translated and printed on their own account, I will send on the MS. by post, and they can take the copyright as of an original work, which it ought to be understood to be. I am anxious it should be ably translated, by some one who possesses style, as well as capacity to do justice to abstruse conceptions. I would even undertake to revise the translation if required. the original sheets must be returned to me, and I should wish the work to be executed with as little delay as possible.
            
              I close this long letter with assurances of my great esteem & respect
              
 Th: Jefferson
            
          